Wham, J. The complaint filed herein alleges that there is now due and owing claimant from respondent the sum of $3,190.77. Said amount represents the balance due on certain contracts wherein claimant furnished engineering services in designing and supervising the construction of new boilers, turbine generator, and the electrical distribution system at the Illinois State Penitentiary, Menard Branch, Menard, Illinois. The contracts were entered into on January 16, 1946, and were subsequently revised by the Supervising Architect of the State of Illinois. These services are further described in the complaint as being furnished under the provisions of contracts Nos. 64142 and 6738. It is further alleged that the provisions of the contract were completely performed by claimant on September 17, 1953; that respondent was submitted a statement for the balance due and owing claimant on March 15,1954; and, that the appropriation lapsed prior to the payment of said claim. Respondent’s Departmental Report, dated January 24, 1955, and signed by E. A. Rosenstone, Director of Public Works and Buildings, acknowledges that the balance due and owing claimant for performing said services under said contracts is $3,190.77. Respondent has stipulated in writing with claimant that the said Departmental Report shall constitute the record in the case, and that briefs and arguments shall be waived. From the record submitted in this case, it appears that the amount of $3,190.77 is now due and owing-claimant by respondent, and the claim in that amount is hereby allowed.